
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1625
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Lipinski, Mr. Bachus,
			 Mr. Posey,
			 Ms. Castor of Florida,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of Georgia,
			 Mr. Cao, Mrs. Davis of California, and
			 Mr. Deutch) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the important role zoos,
		  aquariums, and other wildlife organizations have played in the response efforts
		  in the Gulf region following the Deepwater Horizon oil spill that began on
		  April 20, 2010.
	
	
		Whereas zoos and aquariums’ expertise of animals has
			 proved invaluable to the Deepwater Horizon oil spill clean-up effort;
		Whereas many zoos and aquariums already have established
			 animal rescue and rehabilitation programs that have mobilized personnel and
			 made use of existing infrastructure for response efforts in the Gulf of Mexico
			 region affected by the oil spill;
		Whereas these institutions already have in place the
			 resources needed to address short-term and long-term impacts of the oil spill
			 on animals and habitats in the Gulf of Mexico region;
		Whereas Federal agencies, such as the National Oceanic and
			 Atmospheric Administration and the United States Fish and Wildlife Service,
			 have identified zoos and aquariums as important partners in the rescue and
			 rehabilitation efforts of the wildlife impacted by the oil spill;
		Whereas the Association of Zoos and Aquariums (AZA) is a
			 nonprofit organization that since its founding in 1924 has been dedicated to
			 advancing the work of zoos and aquariums in the areas of conservation,
			 education, science, and recreation;
		Whereas 210 AZA-accredited zoos and aquariums are found in
			 46 States, where they enhance the local economies, support more than 126,000
			 jobs, and attract 180 million visitors annually;
		Whereas AZA-accredited institutions are dedicated to
			 training teachers and supporting science education;
		Whereas the AZA Species Survival Plan program asserts the
			 dedication of these institutions to protecting endangered species;
		Whereas AZA-accredited institutions provide an opportunity
			 for the public to engage in conservation efforts, with more than 60,000 people
			 investing 3,000,000 hours volunteering at zoos and aquariums annually;
		Whereas 70 AZA-accredited institutions have contributed to
			 the rescue and rehabilitation efforts in the Gulf of Mexico; and
		Whereas 11 AZA-accredited aquariums are part of the
			 national Marine Mammal Stranding Network, assisting with rescue and
			 rehabilitation efforts of animals affected by the oil spill: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)commends the
			 response of zoos, aquariums, and other wildlife organizations in their rescue
			 and rehabilitation efforts in the Gulf of Mexico region following the Deepwater
			 Horizon oil spill;
			(2)acknowledges the
			 important role of zoos, aquariums, and other wildlife organizations in
			 responding to environmental disasters; and
			(3)expresses support
			 for the expertise and contributions of zoos, aquariums, and other wildlife
			 organizations to conservation programs, science education, and community
			 development.
			
